Order issued January~___, 2013

                                                                                      000 .85




                                            In The


                        ifth, i trirt ,of                   at @alias
                                     No. 05-11-01467-CV


             :LEONARD LEVINE AND HENRY CANTU, A PARTNERSHIP
                        STYLED BEST ONE, Appellants
                                              VO




        UNIQUE BEVERAGE CO., DALE PAPPAS, ATKINSON-CRAWFORD
                SALES, CO., AND SCOTT GIBBONS, Appellees


                                          ORDER

       The Court ORDERS the Dallas County District Clerk to file, within FIFTEEN (15) DAYS

of the date of this order, a supplemental clerk’s record containing the ORDER GRANTING

MOTION FOR SUMMARY JUDGMENT in favor of defendants, Atkinson-Crawford Sales Co. and

Scott Gibbons, signed November 30, 2011, as it appears in the clerk’s record for cause number DC-

10-13075.




                                                               RICHTER
                                                     JUSTICE
                                                          MARTIN RIC~
                                                   Senior Judge 51h Court 0f Appea~
                                                         Siffing by Ass~nmerd